11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Williams Fried Chicken, Inc., Individually
and d/b/a Williams Chicken
Appellant
Vs.                   No. 11-03-00047-CV B Appeal from Dallas County
Kawana Cobb
Appellee
 
Appellant has filed in this court a motion to
dismiss its appeal.  In the motion,
appellant states  that the parties have
reached an agreement on the subject matter of the appeal and that appellant no
longer desires to pursue this appeal. 
The motion is granted. 
TEX.R.APP.P. 42.1.
The appeal is dismissed.
 
PER CURIAM
 
March 3, 2003
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.